DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Independent Claim 7 

Beginning on page 9, the Applicant argues any part of Yeung’s sensor devices 100 including a sensor device connector that is configured to selectively attach the sensor device to multiple different carriers. This argument is not convincing. The claim as recited requires a sensor device, having two sensors, and configured to be attached to the arm, ankle and the head of a user. The claim recites a first carrier, second carrier, and third carrier. However, the claim has not distinguished these carriers to be substantially different and only requires that each carrier  be configured to be attached to a particular part of the body. Yeung discloses a similar carrier which is configured to be attached to multiple part of the human body. Therefore, Yeung discloses or at least teaches providing a sensor device, having a carrier that is attachable to multiple part of the human body to collect sensory data. 

Beginning on page 10, the Applicant argues that Domjan does not discloses one or more sensor device connectors that are configured to selectively attach the sensor device to an first 
 
Beginning on page 11, the Applicant argues that “Linial has not been found to cure the above deficiencies in Yeung and Domjan. Therefore, the rejections of independent claim 7 and dependent claims 1-18 and 21-25 should be withdrawn”. This argument is not convincing. For at least the reasons cited above, the rejection of claims 7, 1-18 and 21-25 is maintained. 

Dependent Claim 24 

On page 11, the Applicant argues the device of Yeung does not measure a distance between a human’s ankles since the device is only connected to one ankle. This argument is not convincing. The claim as recited does not include any details or limitations regarding how the device sensor measures a distance between the human’s ankles and whether this occurs when the subject is standing, sitting, walking or running. The reference of Yeung discloses, or at least teaches, a similar measuring device which is capable of determining distance and/or movement of the human’s ankle. In other words, measuring movement of a single foot of a user, during walking, includes information about distance between the ankles. 

Dependent Claim 25 

On page 11, the Applicant argues that neither Yeung or Domjan would lead a person of ordinary skill to actually modify Yeung’s alleged sensor device to have a single connector that selectively attaches Yeung’s alleged sensor device to each of the alleged first, second, and third carriers. This argument is not convincing. As discussed above, the first, second, and third carriers are considered to be the belt having different sizes/configurations that allow the device to be attached to different parts of a human body. The claim as recited only requires that each carrier is configured to be attached to a particular limb of a human body. The claim has not required any specific sizes, shapes or designs that would distinguish the carriers. Therefore, the same carrier or the same belt could be considered to be the first carrier (when its adjusted to fit the arm), the second carrier (when its adjusted to fit the ankle) or the third carrier (when it is adjusted to fit the head). 

For at least the reasons cited above, The rejections are maintained. The claims remain as Finally rejected. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792